184 F.2d 332
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BEST STAMP & MANUFACTURING COMPANY.
No. 14200.
United States Court of Appeals. Eighth Circuit.
September 13, 1950.

On Petition for Enforcement of Order of National Labor Relations Board.
A. Norman Somers, Assistant General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
William K. Atwood, Kansas City, Mo., for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on stipulation filed with Board, and petition for enforcement.